DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2021/0281877, hereafter Liu) in view of Zhang et al (US 2021/0211709, hereafter Zhang).
As per claim 1, Liu discloses a method of decoding a video, the method comprising:
decoding a current block according to a intra block cop (IBC), wherein decoding the current block according to the IBC mode comprises (¶ 99):
constructing an IBC merge candidate list for  current block (¶ 99; In IBC merge mode, an index pointing to an entry in the IBC merge candidates list is parsed from the bitstream. The construction of the IBC merge list can be summarized);
selecting one of IBC merge candidates included in the IBC merge candidate list (¶ 173);
deriving a block vector of the current block based on the selected IBC merge candidate (¶ 129 and 130; ¶ 130:  For example, the previously coded IBC block vectors may be stored in a separate buffer (referred as IBC HBVP buffer)); and
obtaining a prediction sample of the current block based on the block vector (¶ 276),
wherein the IBC merge candidate list includes IBC merge candidates derived based on the IBC motion table, wherein the IBC motion information table includes an IBC motion information candidate derived from a block to which an IBC mode is applied before the current block (¶ 104, 173, and 324), and
wherein a maximum number of the IBC merge candidates that the IBC merge candidate list ma include is determined based on information signaled via a sequence parameter set (¶ 263).
However, LIU does not explicitly teach determining whether to update an IBC information table based on the block vector of the current block, wherein when a size of the current block is smaller than a threshold size, IBC motion information table is not updated based on the block vector of the current block.
In the same field of endeavor, Zhang discloses teaches determining whether to update an IBC information table based on the block vector of the current block, wherein when a size of the current block is smaller than a threshold size, IBC motion information table is not updated based on the block vector of the current block (column 32 lines 1 – 6; a) Alternatively, a block, with certain conditions satisfied (such as block mode equal to e.g., affine, or block size equal to e.g., 4×4, or other conditions), is not allowed to use the information from LUTs, but the coded motion information is allowed to update LUTs. (write mode only, only allowed to write to the LUTs)).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of LIU in view of Zhang.  The advantage is improved video compression.
Regarding claim 6, arguments analogous to those presented for claim 1 are applicable for claim 6.
As per claim 15, LIU discloses image decoding method of claim 1,
wherein, during the construction of the IBC merge candidate list, when a number of IBC merge candidates included in the IBC merge candidate list is less than a threshold number, a first IBC information candidate included in an IBC information table is added to the IBC merge candidate list as a new IBC merge candidate (¶ 104; After insertion of the spatial candidates, if the IBC merge list size is still smaller than the maximum IBC merge list size, IBC candidates from HMVP table may be inserted. Redundancy check are performed when inserting the HMVP candidate),
wherein the method further comprises determining whether to update the IBC information table based on the block vector of the current block, and
wherein when a second IBC information candidate identical to the block vector of the current block is already included in the IBC information table, the second IBC information candidate is removed from the IBC information table and the block vector of the current block is added to the IBC information table with a highest index (¶ 86, 87; and 104; It is known that HMVP uses the FIFO rule and thus after conducting a redundancy check it would remove the candidate originally in the table and replace it with the candidate and assign it the highest index).
Regarding claim 16, arguments analogous to those presented for claim 15 are applicable for claim 16.


Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Zhang (hereafter LIU) in further view of Zhang et al (US 2021/0211709, hereafter Zhang1).
As per claim 4, LIU discloses the image decoding method of claim 15.
However, LIU does not explicitly teach wherein the IBC merge candidate list includes an IBC merge candidate derived from an available neighboring block adjacent to the current block, and wherein a number of the available neighboring blocks is determined differently depending on a size of the current block
In the same field of endeavor, Zhang1 teaches wherein the IBC merge candidate list includes an IBC merge candidate derived from an available neighboring block adjacent to the current block, and wherein a number of the available neighboring blocks is determined differently depending on a size of the current block (¶ 180;  Instead of utilizing the fixed M relative neighboring blocks for all kinds of blocks, selection of M neighboring blocks may depend on block shape and/or block size).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of LIU in view of Zhang1.  The advantage is improved video compression efficiency.
Regarding claim 9, arguments analogous to those presented for claim 4 are applicable for claim 9.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Zhang (hereafter LIU) in further view of Zhang et al (US 2019/0246143, hereafter Zhang2).
As per claim 12, LIU discloses the method of claim 1.
However, LIU does not explicitly teach wherein the block vector derived from the IBC merge candidate is used for a luma component of the current block, and wherein a block vector for a chrominance component of the current block is derived by scaling the block vector for the luma component of the current block.
In the same field of endeavor, Zhang2 teaches wherein the block vector derived from the IBC merge candidate is used for a luma component of the current block, and wherein a block vector for a chrominance component of the current block is derived by scaling the block vector for the luma component of the current block (¶ 122, 178, and 192).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of LIU in view of Zhang2.  The advantage is improved video compression efficiency.
As per claim 13, LIU discloses the method of claim 12.
However, LIU does not explicitly teach wherein the scaling is performed based on a variable derived based on a color format between the luma component and the chrominance component.
In the same field of endeavor, Zhang2 teaches wherein the scaling is performed based on a variable derived based on a color format between the luma component and the chrominance component (¶ 122, 178, and 192).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of LIU in view of Zhang2.  The advantage is improved video compression efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487